10/28/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0367


                             No. DA 20-0367


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

BRIANNE NICOLE RANA,

            Defendant and Appellant.



             ORDER GRANTING EXTENSION OF TIME



     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including November 29, 2021, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  October 28 2021